DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Applicant recites the limitation “a support at least partially supporting a needle”. However, the originally filed detailed disclosure (see filing for US 12/988366 and see also filing for PCT/IB2009/005523) not appear to provide support for the qualifier “at least partially”.  While no alternative certified translation for priority document FR08/02102 has been provided Examiner submits that the document’s recitation of “L’ensemble de protection d’aiguille 1 de l’invention comprend un support 2 qui supporte une aiguille 3” would not appear to provide support for the phrase “at least partially supporting” when considered in context with the illustrated figures. 
Such a qualifier would seek to provide protections for inventions wherein the “support” partially supports the needle AND inventions wherein the “support” exclusively supports the needle. The support is understood to comprise element (2) as recited in the detailed disclosure which is understood to “bear” the needle (3) (see Par. 56). However, in all embodiments the needle is also supported by the nose of the syringe barrel (25 – see Fig. 1, 4, 5, 6, 11, 12, 14, 15, 16) wherein the support (2) is a distinctive element from the nose of the syringe barrel (note the distinct cross-hatching thereby indicating these are separate parts – see also Par. 80, i.e. “[t]he support 2 is fixed to a barrel 25…”).
For the sake of prosecution the claim will be read as “a support bearing a needle” wherein “bearing” is generally synonymous with “support”, but possesses subtle differences from the instant language “at least partially supporting”.  
Claim(s) 1 and dependents is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling and/or lacks adequate written description.  The disclosure does not enable one of ordinary skill in the art to practice the invention without certain elements, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976), Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998), and Tronzo v. Biomet, 156 F.3d 1158-59, 47 USPQ2d 1833 Fed. Cir. (1998).
Regarding Claims 1-6, the recited claims lack inclusion of the “urging means” which is understood to be essential to the originally disclosed invention – particularly as it pertains to the operative function of the cam and inclined surface for “advancing” the peg into the second track and providing the motive force to “move” the shield from the first position to the second position. Such “means” were recited in the originally filed claims of the parent application (and corresponding priority documents) as well as the Abstract of the instant application (see also Par. 13, 17, 25). There is no indication that the “urging means” was ever considered optional to the invention and there are no indications of the consideration of embodiments wherein the “urging means” has been excluded. There is no clear indication in the specification as to how the invention of Claims 1-6 would be practiced without the urging means and how – within the context of the disclosed invention – the shield could be moved between positions without said means. As disclosed the urging means are understood to be critical to the operation of the device and as such, the claimed invention is not enabled and the originally filed detailed disclosure does not provide support for consideration of such broadened embodiments.
Regarding Claim 1-7, the recited claims lack inclusion of the “locking element” which is understood to be essential to the originally disclosed invention. Similar to above, there does not appear to be support for any configurations which omit the “locking element” (see Abstract, Par. 13, 16, 25) and the specification does not appear to provide for consideration as to how such an invention might function without a locking element particularly as it pertains to allowing the first position to be maintained incident to the claimed advancing function of the cam and inclined surface. The original filing makes it clear that such a “locking element” forms, in part, the crux and essential character of Applicant’s invention and the originally filed detailed disclosure does not provide support for consideration of such broadened embodiments.
It has been held that omission of a limitation understood in light of the specification to be an essential and critical feature to the practice of the originally disclosed invention may run afoul of 35 U.S.C. First Paragraph when such an omission calls into question sufficient support for the now broader claimed invention, see Gentry Gallery, Inc. v. Berkline Corp. 134, F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) and Tronzo v. Biomet, 156 F.3d 1158-59, 47 USPQ2d 1833 Fed. Cir. (1998).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,429,612 (“Berthier”) in view of WO 2006/131832 (“Carrel”).
Regarding Claim 1, Berthier discloses a needle protection assembly (Fig. 1) comprising:
A support (7) at least partially supporting a needle (see Fig. 1 and 2);
A needle shield (8) moveable relative to the support from a first position (not shown – see e.g. when the peg 26 is located in 23 proximal to 27) to a second position (see e.g. generally – Fig. 1, particularly when 26 is located in 29), wherein the needle shield extends further from the support in the second position as compared to the first position (i.e. in the second position the distal end of the shield extends past the distal end of the needle, but in the first position the shield will be retracted as compared to the second position – the extent of which is dependent on the location of the peg);  
a peg (26) provided on one of the support and the needle shield (see Fig. 2); and
a cam (22 – collectively 23, 24, 25 and also inclusive to the lateral sections depending from the distal end of 23) provided on the other of the support and the needle shield (see Fig. 2), the peg being moveable within the cam during transition from the first position to the second position, the cam comprising first (23) and second (see e.g. 24) tracks joining at an intersection via their ends (see Fig. 2);
wherein the peg is located at a first position in the first track (see within 23, proximal to 27) when the needle shield is in the first position, and the peg is located at a second position in the second track (see e.g. at 29) when the needle shield is in the second position, and wherein the second position is axially spaced with respect to the first position (see Fig. 2),
wherein when the needle is in the first position, at least a portion of the needle is exposed (especially when the first position is provided directly at the junction between 23 and 25 – but see also Col. 2, Ln. 48-56 which describes the function of the ratchets 27 to “adjust the length of the needle to be uncovered as a function of the depth to which it is to penetrate into tissue during injection” which is clearly suggest that the needle is at least partially exposed when held proximal to the ratchets 27 to various lengths/degrees), and wherein when the needle is in the second position the needle shield covers the needle (see Abstract; see also Summary of Invention);
wherein the cam further comprises an inclined surface (25 – i.e. circumferentially inclined – see Fig. 2, i.e. the surface of 25 inclines 90 degrees upward about the circumference of the hub in between the first and second tracks) at the intersection of the first and second tracks, the inclined surface advancing the peg into the second track when the needle shield moves from the first position to the second position. 
However, to the extent that Applicant should suggest that the broadest reasonable interpretation of an “inclined surface” excludes the circumferentially inclined surface of (25), the following is presented. Carrel discloses a related needle (2) and shield (4) with first (11) and second (12) tracks joined together at an intersection so as to define exposed (Fig. 2 and 3) and covered (Fig. 4) configurations between the shield and the needle in an appreciably similar manner to that disclosed by Berthier. Carrel discloses that, like Berthier, the first and second tracks may be separated by a circumferentially inclined surface (Fig. 10-13) or that the first and second tracks may be separated by an obliquely angled surface (see 39 – Fig. 2-4) which “allows the peg to pass in the distal direction and prevents the said peg from returning in the proximal direction” and serves to slidingly advance the peg into the second track when the needle shield moves from the first position to the second position (see Fig. 2-4).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the circumferentially inclined intersection of Berthier with an obliquely inclined intersection of the shape described by Carrel, whereby Carrel demonstrates the two configurations to be suitable alternatives to one another and it has been held that mere changes in shape are obvious and require only routine and customary skill in the art, particularly where such a shape is already known to the prior art and particularly when the two configurations have been demonstrated to be equivalent to one another, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) – see also KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Should Examiner’s arguments pertaining to the function of the ratchets (27) of Berthier not be found persuasive, the following is presented. Carrel discloses that the axial length of the first track and the second track may be dissimilar such that in a pre-use configuration (Fig. 2) the distal end of the needle is exposed. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the tracks of Berthier to have different axial lengths such that the needle tip of Berthier is exposed in a pre-use configuration, as disclosed by Carrel, such that any additional extent proximally within the first channel only further exposes the needle thereby allowing the user to visually confirm the location of the distal tip of the needle to thereby improve the accuracy with which it may be penetrated into the skin tissue.
Regarding Claim 2, Berthier discloses the first track and the second track each define a generally longitudinal profile (see at 24 and 23).
Regarding Claim 3, Berthier discloses the first position of the needle shield is an “in use” position, and in the "in use" position an "in use" portion of the needle is exposed (Abstract) and the second position of the needle is an “after use” position in which the needle shield covers the needle (Abstract – Summary of Invention; see also see also Col. 2, Ln. 48-56 which describes the function of the ratchets 27 to “adjust the length of the needle to be uncovered as a function of the depth to which it is to penetrate into tissue during injection” which is clearly suggest that the needle is at least partially exposed when held proximal to the ratchets 27 to various lengths/degrees).
Regarding Claim 4, Berthier discloses the needle shield is further moveable between a "before use" position and the "in use" position, wherein in the "before use" position a "before use" portion of the needle is exposed, the "in use" portion being greater than the "before use" portion (i.e. the “before use” position can be defined by the functional position of the user retracting the peg within groove 23 at a point wherein the distal tip is just exposed past the distal end of the shield, but prior to the “in use” position wherein the peg is received at the junction of 23/25, see also see also Col. 2, Ln. 48-56 which describes the function of the ratchets 27 to “adjust the length of the needle to be uncovered as a function of the depth to which it is to penetrate into tissue during injection” which is clearly suggest that the needle is at least partially exposed when held proximal to the ratchets 27 to various lengths/degrees whereby a plurality of ratchets are disclosed thereby disclosing both exposed before use and in use positions as the peg is transitioned sequentially over the ratchets – see also generally Carrel in a pre-use configuration Fig. 2 and an in-use configuration Fig. 3 which is held to give further context to the ordinary artisan concerning the function and utility of the ratchets 27).
Regarding Claim 5, Berthier discloses the cam is located at the intersection (see e.g. when the peg is received within 25, 25 defining the “intersection” either in its entirety or when 25 joins with 24) when the needle shield is in the "in use position" inclusive to Berthier without modification as well as modification in view of Carrel (see Carrel generally at Fig. 3). 
Regarding Claim 6, Berthier discloses the inclined surface advancing the peg into the second track when the needle shield moves from the “in use” position to the “after use” position (see Fig. 2 of Berthier, but see also Fig. 2-4 of Carrel after modification to Berthier).
		Regarding Claim 7, Berthier discloses urging means (i.e. spring 20) for biasing the needle shield from the first position to the second position. 
Regarding Claim 8, Berthier discloses a locking element (29) separate from the needle shield (see Fig. 2) and disposed within the support (see Fig. 2), and wherein the urging means extends from a proximal end of the needle shield toward a proximal end of the locking element (see Fig. 1).
Regarding Claim 9, Berthier discloses the urging means is a spring (20).



Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant argues “Applicant has amended claim 1 to recite, in part, ‘a support supporting a needle’ to address this rejection”. However, no such amendment appears to have been made. Examiner notes that the instant claim appears to maintain the language at issue “at least partially supporting”. As such, this rejection must be maintained.
Applicant argues “nowhere in the specification, is it stated or disclosed that ‘urging means’ or the ‘locking element’ are necessary, essential, or crucial to the disclosed invention…” However, this is not persuasive. It has been held that omission of a limitation understood in light of the specification to be an essential and critical feature to the practice of the originally disclosed invention may run afoul of 35 U.S.C. First Paragraph when such an omission calls into question sufficient support for the now broader claimed invention, see Gentry Gallery, Inc. v. Berkline Corp. 134, F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) and Tronzo v. Biomet, 156 F.3d 1158-59, 47 USPQ2d 1833 Fed. Cir. (1998). The originally filed detailed disclosure makes it clear that these omitted features (RE: the “urging means” and “locking element”) are not merely preferential, but essential to defining the operation of the invention as disclosed (see Abstract, Par. 13, 16, 17, 25) inasmuch as these means are described, specifically, as the “remedies to this problem” found in prior art inventions and the specification clearly sets forth the base concept of the invention (see Abstract) to be inclusive to these elements. As such, the omissions in the instant claims cannot be found to be merely the deletion of “preferential” features – as suggested by Applicant – but rather the deletion of essential features to embrace an invention beyond the scope of the original disclosure and an invention which has not been satisfactorily disclosed in order to demonstrate both possession of the broader claimed invention as well as establish how the device would be operable/function without these essential means which are disclosed as being necessary to remedy the problems of the prior art. 
Furthermore, Applicant’s analysis also fails to address the application of Mayhew and in citing Goffe as caselaw fails to address the fact patterns in Goffe versus Gentry and Tronzo as it applies to the instant application of 35 USC 112 First Paragraph over the instant claims. 
The salient portion(s) of Goffe addresses omitted limitations which were explicitly recited as “preferred” or which “may” be implemented. In contrast Applicant’s originally filed disclosure makes it clear that (see Abstract) “[t]he application relates to a needle protection assembly (1) comprising: —a supporting element (18) and a needle shield (8), —one locking element (20) located within said needle protection assembly (1) and not accessible to the user, —urging means (24) for displacing said needle shield (8), —a peg (19) located on said supporting element (18) or on said needle shield (8), and a cam (9) located on said needle shield (8) or on said supporting element (18), and —said locking element (20) is not formed by said peg (19) and cam (9). The respective longitudinal axis of the needle shield (8) and of the locking element (20) are merged when said needle shield (8) is in its before use or in use positions, and they form an angle (a) when said needle shield (8) is in its after use position” [emphasis added] and that (Par. 13) “[t]he present invention remedies to this problem by providing a needle protection assembly comprising both a specific locking system so that the urging means” [emphasis added]. Here there is no indeterminate language such as “preferable” or “may” to suggest that omission of these features is possible or contemplated.
In Mayhew it was determined that omission of an originally disclosed element which was, in consideration of the whole originally filed detailed disclosure, ran afoul of 35 USC 112 First Paragraph to the extent that the omitted features were necessary for complete description of the invention as well as necessary for the disclosed invention to operate as intended. Here, omission of the urging means and locking element are understood to be necessary in all disclosed and contemplated embodiments – to be necessary for maintaining the first, exposed state of the needle as well as permitting the device to be advanced into the second, protected position whereby – based upon how the device was disclosed – omission of these features would not present an operable device without drastic and radical redesign with absolutely no consideration to the remainder of the disclosure. Specifically, to the extent that the shield is received in a manner which is not generally accessible (Fig. 4) while in-use, without the urging means, there would be no apparent way to cause the shield to assume the second position – and in fact even attempting to manually manipulate the shield to retract it from the syringe device would place the user in immediate peril of an accidental needle stick – the very thing that the disclosed invention is intended to avoid.
Gentry finds that while a claim need not be limited to a preferred embodiment, “in a given case, the scope of the right to exclude may be limited by a narrow disclosure” where claims to a distinct invention, via omission, do not satisfy the written description requirement, whereby the case law “does ‘not compel the conclusion that a description of a species always constitutes a description of a genus of which it is part’”. Where Gentry identifies a singular location of a console with no apparent departure from that disclosed location to suggest variation thereof, similarly the instant Application resolves to its practice only embodiments wherein an urging means and locking element are employed to affect the utility of the shield to transition between exposed first positions and covered second position (see Abstract) and indicates that such components are necessary to solve problems in the prior art (see Par. 13). The instant specification only resolves to practice embodiments wherein these elements are essentially provided and does not embody support for a broader scope of invention by indicating them to be optional, preferable, or resolve any other manners by which the shield might be retained and manipulated as needed.
Similarly, Tronzo dealt with a continuing application where the presented claims were broader in scope, through the omission of details/elements, than afforded by the disclosure of the parent application and therefore were found to not receive the benefit of the earlier filing date of the parent application. In Tronzo, the parent application only discloses “conical shaped cups and nothing broader” whereby the specification failed to suggest that the disclosed invention could encompass differently, shaped configurations and touted the advantage of the disclosed conical shape over the prior art. Similarly, in the instant case, Applicant never resolves to practice (either actually or constructively) a configuration that omits the base elements of an urging means and locking element (see Abstract which, by definition, sets for a “concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains”) and in fact disparages the prior art (see Par. 13) that lacks such urging means and locking element(s) deeming them to be the specific remedy to noted problems. As such, like in Tronzo, it is held that Applicant’s continuing application here, by presenting broader claims which delete elements which were presented as being the features to which the invention pertains and constitutes the base concept of improvement over the prior art, fails to support the written description requirement of 35 USC 112.
	Applicant presents no evidence to demonstrate that the omitted features are merely “preferred” particularly in light of the specification inclusive to the Abstract which sets forth and characterizes the base concept of the device, the originally filed claims in the parent priority documents which again set forth the base concept of the device, and disclosure in the specification that the features (Par. 13) omitted are used to remedy the problems of the prior art. To the extent that Applicant fails to disclose a working embodiment omitting these elements or present any originally filed evidence to suggest that such a broader invention was contemplated or possessed, the detailed disclosure which sets forth these omitted elements as being necessary for the base practice of the invention as well as necessary to remedy the problems of the prior art must be considered essential and not merely preferable. The disclosed invention is incapable of performing the stated functions of providing the first position and advancing the shield between the first and second positions without these features. Examiner submits that the instant specification need not use the exact phrase “essential” when the originally filed detailed disclosure characterizes the device concept as needing, at the bear minimum, the omitted elements to practice the invention as disclosed.
	As such, Applicant’s arguments are unpersuasive and the rejection must be maintained.
	As it concerns the prior art, Examiner submits that Applicant has failed to appreciate the breadth of the claim limitations as it pertains to the function of ratchets (27), whereby the disclosure of Berthier makes it clear that when the peg is index to the ratchets various lengths of the needle may be exposed. Furthermore, Examiner submits that “inclined” is not necessarily limited to an oblique configuration and in fact an orthogonal, 90 degree deviation between the intersection and the first and second tracks constitutes a species of incline. Furthermore, Examiner submits that inclusion of the Carrel reference clearly obviates these features for modification into Berthier as it pertains to the defining of a before use/pre use extent of the needle from the shield as well as modifying the shape of the inclined surface between orthogonal, circumferentially inclined arrangements and obliquely inclined arrangements to obtain a predictable and expected outcome with the two configurations demonstrated to be equivalents to one another

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/21/2022